Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED BUSINESS MANAGEMENT AGREEMENT,
dated as of May 9, 2014 (this “Amendment”), by and between Reit Management &
Research LLC, a Delaware limited liability company (the “Manager”), and
Hospitality Properties Trust, a Maryland real estate investment trust (the
“Company”).

 

WHEREAS, the Company and the Manager are parties to an Amended and Restated
Business Management Agreement, dated as of December 23, 2013 (the “Business
Management Agreement”); and

 

WHEREAS, the Company and the Manager wish to amend the Business Management
Agreement as further provided in this Amendment;

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

 

1.   Section 20 of the Business Management Agreement is hereby replaced in its
entirety to read as follows:

 

Term, Termination.  This Agreement shall continue in force and effect until
December 31, 2014, and shall be automatically renewed for successive one year
terms annually thereafter unless notice of non-renewal is given by the Company
or the Manager before the end of the term.  It is expected that the terms and
conditions may be reviewed by the Independent Trustees at least annually.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated by the Company upon sixty
(60) days’ written notice to the Manager, which termination must be approved by
a majority vote of the Independent Trustees, or by the Manager on one hundred
twenty (120) days’ written notice to the Company, provided if the Company gives
notice of termination or notice of non-renewal of this Agreement, in either case
given other than for Cause (either, a “Covered Termination”), the Company shall
pay the Manager an amount (the “Termination Fee”) determined by (a) taking the
average of the installments of the Management Fee payable for each of the
twenty-four consecutive calendar months ended next prior to the date of notice
of the Covered Termination (the “Determination Period”) and multiplying the
average monthly installment by 12 (the “Annual Management Fee”), (b) taking the
aggregate of all amounts payable for internal audit services pursuant to
Section 15 of this Agreement during the Determination Period and dividing the
result by 2 (the “Annual Audit Services Expense”) and (c) adding the Annual
Management Fee and the Annual Audit Services Expense and multiplying the sum by
2.75.  One half of the Termination Fee shall be paid in cash together with the
notice of the Covered Termination and the balance on or before the effective
date of the Covered Termination.

 

If there is a Covered Termination within twenty-four calendar months following a
merger between the Company and another real estate investment trust to which the
Manager is providing business management services (a “RMR Managed Company”), in
determining the Termination Fee: monthly installments of the Management Fee and
amounts payable for internal audit services for the portion of the Determination
Period which follows the merger shall be those payable by the survivor of the
merger, and monthly installments of the Management Fee and amounts payable for
internal audit services for the portion of the Determination Period which is
prior to the merger shall be the aggregate of those payable by each of the
Company and the other RMR Managed Company.

 

If there is a Covered Termination within twenty-four calendar months following
the spin-off of a subsidiary of the Company (by sale in whole or part to the
public or distribution to the Company’s shareholders) to which the Company
contributed Properties (the “Contributed Properties”) and which was an RMR
Managed Company both at the time of the spin-off and on the date of the Covered
Termination, in determining the Termination Fee: (a) monthly installments of the
Management Fee for the portion of the Determination Period which is prior to the
spin-off shall be recalculated based upon Average Invested Capital after
reduction by the historical cost of the Contributed Properties (if then included
in Average Invested Capital), provided such recalculated monthly installments of
the Management Fee shall only be used in determining the Termination Fee if they
result in monthly

 

--------------------------------------------------------------------------------


 

installments of the Management Fee for the period prior to the spin-off which
would have been lower than those which were payable, and (b) amounts payable for
internal audit services for the portion of the Determination Period which is
prior to the spin-off shall be reduced to represent the same percentage of
amounts charged to all RMR Managed Companies as is charged to the Company after
the spin-off.

 

Except for payment of the Termination Fee in the event of a Covered Termination,
Section 21 hereof shall govern the rights, liabilities and obligations of the
parties upon termination of this Agreement; and, except as provided in Sections
19, 20 and 21, such termination shall be without further liability of either
party to the other, other than for breach or violation of this Agreement prior
to termination.

 

For purposes of this Section 20, “Cause” shall mean acts of the Manager
constituting bad faith, willful or wanton misconduct or gross negligence in the
performance of its obligations under this Agreement.

 

The provisions of this Section 20 shall not apply as a limitation on the amount
which may be paid by agreement of the Company and the Manager in connection with
a transaction pursuant to which any assets or going business values of the
Manager are acquired by the Company in association with termination of this
Agreement and the Termination Fee is in addition to any amounts otherwise
payable to the Manager under this Agreement as compensation for services and for
expenses of or reimbursement due to the Manager through the date of termination.

 

2.   The following shall be added to Section 21 of the Business Management
Agreement as the last paragraph:

 

In addition to other actions on termination or non-renewal of this Agreement,
for up to one hundred twenty (120) days following the date of any notice of a
Covered Termination or any notice of termination given by the Manager, the
Manager shall cooperate with the Company and use commercially reasonable efforts
to facilitate the orderly transfer of the management and real estate investment
services provided under this Agreement to employees of the Company or to its
designee, including, but not limited to the transfer of bookeeping and
accounting functions and legal and regulatory compliance and reporting. In
connection therewith, the Manager shall assign to the Company, and the Company
shall assume, any authorized agreements the Manager executed in its name on
behalf of the Company and the Manager shall assign to the Company all
proprietary information with respect to the Company.  Additionally, the Company
or its designee shall have the right to offer employment to any employee of the
Manager whom the Manager proposes to terminate in connection with the Covered
Termination and the Manager shall cooperate with the Company or its designee in
connection therewith.

 

3.   This Amendment shall be effective as of the day and year first above
written. Except as amended hereby, and as so amended, the Business Management
Agreement shall remain in full force and effect and shall be otherwise
unaffected hereby.

 

4.   The provisions of this Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.

 

5.   This Amendment may be executed in separate counterparts, each of such
counterparts shall for all purposes be deemed to be an original and all such
counterparts shall together constitute but one and the same instrument.

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Business Management Agreement to be executed by their duly
authorized officers, under seal, as of the day and year first above written.

 

 

 

 

MANAGER:

 

 

 

 

 

 

 

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name:  Adam D. Portnoy

 

 

Title:    President and Chief Executive Officer

 

 

 

 

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

 

HOSPITALITY PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

/s/ John G. Murray

 

 

Name:  John G. Murray

 

 

Title:    President and Chief Operating Officer

 

3

--------------------------------------------------------------------------------